Citation Nr: 0626798	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a separate 10 percent rating for each ear for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1975.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which declined to grant separate compensable 
ratings for bilateral tinnitus.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned the 
maximum rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for a separate 10 percent 
evaluation for each ear for "bilateral" tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   

Analysis

In a January 2003 submission, the veteran's representative 
contended that the veteran's service-connected bilateral 
tinnitus requires a separate 10 percent rating for each ear.  

Effective from June 10, 1999, as amended by the Secretary, a 
10 percent disability evaluation was provided for recurrent 
tinnitus.  See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

Contrary to the veteran's contentions, a recent decision from 
the United States Court of Appeals for the Federal Circuit, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 2006), 
held that the preceding rating criteria (which was in effect 
when the veteran sought separate 10 percent evaluations in 
his January 2003 claim) is appropriately interpreted by VA as 
limiting a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  

Therefore, the claim must be denied due to an absence of 
legal entitlement for the award sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).   


ORDER

A separate 10 percent evaluation for each ear for bilateral 
tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


